            Case 7:18-cv-02468-VB-JCM Document 198 Filed 03/02/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- X
CARLOS FLORES, LAWRENCE BARTLEY,                                    :
DEMETRIUS BENNETT, L’MANI DELIMA,                                   :
EDGARDO LEBRON, ANTONIO ROMAN,                                      :
DONTAE QUINONES and SHAROD LOGAN, on                                :
behalf of themselves and all others similarly situated, :
                                                                    :
                            Plaintiffs,                             :
                                                                    :   18-cv-2468(VB)(JCM)
                             -against-                              :
                                                                    :   SECOND SUPPLEMENTAL
TINA M. STANFORD, as Chairwoman of the New :                            STIPULATION OF
York State Board of Parole; WALTER W. SMITH, as :                       CONFIDENTIALITY AND
Commissioner of the New York State Board of Parole; :                   PROPOSED PROTECTIVE ORDER
JOSEPH P. CRANGLE, as Commissioner of the New :                         WITH NORTHPOINTE INC.
York State Board of Parole; ELLEN E. ALEXANDER, :
as Commissioner of the New York State Board of :
Parole; MARC COPPOLA, as Commissioner of the :
New York State Board of Parole; TANA AGOSTINI, :
as Commissioner of the New York State Board of :
Parole; CHARLES DAVIS, as Commissioner of the :
New York State Board of Parole; ERIK BERLINER, as:
Commissioner of the New York State Board of Parole; :
OTIS CRUSE, as Commissioner of the New York State:
Board of Parole; TYECE DRAKE, as Commissioner of :
the New York State Board of Parole; CARYNE                          :
DEMOSTHENES, as Commissioner of the New York :
State Board of Parole; MICHAEL CORLEY, as                           :
Commissioner of the New York State Board of Parole; :
CHANWOO LEE, as Commissioner of the New York :
State Board of Parole; SHEILA SAMUELS, as                           :
Commissioner of the New York State Board of Parole; :
ELSIE SEGARRA, as Commissioner of the New York :
State Board of Parole; and CARLTON MITCHELL, as :
Commissioner of the New York State Board of Parole, :
                                                                    :
                           Defendants.                              :
------------------------------------------------------------------- X

             WHEREAS, in March 2020, Plaintiffs and Defendants agreed upon a Stipulation of

    Confidentiality and Proposed Protective Order, which permits them, in producing materials in the

    course of this action, to designate documents and information as Confidential or Highly

    Confidential Material subject to certain rights, protections, and constraints;
        Case 7:18-cv-02468-VB-JCM Document 198 Filed 03/02/21 Page 2 of 4



        WHEREAS paragraph 23 of the Stipulation of Confidentiality and Proposed Protective

 Order provides that the parties may “separately negotiat[e] and agree[] in writing to the

 confidential treatment of documents not contemplated by” the Protective Order;

        WHEREAS, in April 2020, Plaintiffs, Defendants, and non-party Northpointe agreed upon a

 Supplemental Stipulation of Confidentiality and Protective Order with Northpointe Inc.;

 IT IS HEREBY STIPULATED AND AGREED that:

       1.      The parties and non-party Northpointe agree that this Second Supplement to

Stipulation of Confidentiality and Protective Order Regarding Northpointe shall govern the materials

Northpointe will produce in response to Magistrate Judge McCarthy’s February 12, 2021 order

compelling production: (1) the normative dataset used to create and normalize COMPAS; and (2) the

regression models for the COMPAS General Recidivism Risk Scale and the Violent Recidivism Risk

Scale. These documents are collectively referred to herein as the “Compelled Materials.”

       2.      The parties agree and acknowledge that the Compelled Materials constitute Highly

Confidential Material as that term is used in parties’ Stipulation of Confidentiality and Protective

Order (ECF 151) and the Supplement thereto regarding Northpointe (ECF 154). Nothing herein shall

limit or otherwise alter the protections afforded to the Compelled Materials as Highly Confidential

Material, and all protections and limitations placed on the handling of the Compelled Materials are in

addition to those already afforded to it as Highly Confidential Material under the parties’ and

Northpointe’s prior stipulations as so-ordered by the Court.

       3.      The Compelled Materials are for attorneys’ eyes only and may not be shared with,

shown to, or discussed with a party or a party’s representative. Moreover, the parties agree that the

Compelled Materials can be reviewed by no more than four attorneys for plaintiffs and four attorneys

for defendants. Plaintiffs designate Antony Ryan, Damaris Hernández, Issa Kohler-Hausmann and

Avery Gilbert. Defendants designate Jen Harben, Deanna L. Collins, and two additional attorneys
        Case 7:18-cv-02468-VB-JCM Document 198 Filed 03/02/21 Page 3 of 4



whom Defendants will disclose to Plaintiffs and Northpointe by March 12, 2021. The designated

attorneys may share the Compelled Materials with a retained expert only following notice to

Northpointe and an opportunity for Northpointe to object to the Court within 14 days of such notice;

the designated attorneys will not provide the Compelled Materials to such expert until Northpointe

provides express written consent or (in the event of an objection) the Court rules.

       4.     The Compelled Materials may not be filed on the public docket. The Compelled

Materials may only be provided to the Court for in camera review. And, any such submission of the

Compelled Materials to the Court shall be done through secure electronic means.

       5.      The parties may not disclose the contents of the Compelled Materials in any public

filing. Should the parties determine it is necessary to file a document that will contain disclosure of

the contents of the Compelled Materials, then such filing shall initially be made under seal and then

followed by a public version that redacts all disclosure of the contents of the Compelled Materials.

Before such redacted version is filed, Northpointe must have an opportunity to review such document

to determine whether it agrees with the scope and placement of the redactions.

       6.     Defendants acknowledge and agree that the Compelled Materials have been found by

the Court to contain trade secrets and, as such, will be treated as exempt from disclosure under the

Freedom of Information Law (FOIL) contained in Section 87 of the Public Officers Law.

SO STIPULATED AND AGREED:

 Dated: February 26, 2021                                     McDowell Hetherington LLP
                                                              Counsel for Northpointe Inc.

                                                       By:
                                                              Matt Matthews
                                                              1001 Fannin St #2700
                                                              Houston, TX 77002
                                                              Tel: (713) 337-8879
                                                              matt.matthews@mhllp.com
     Case 7:18-cv-02468-VB-JCM Document 198 Filed 03/02/21 Page 4 of 4




Dated: February 26, 2021                       Cravath, Swaine & Moore LLP
                                               Counsel for Plaintiffs

                                         By:    /s/ Antony L. Ryan (w/ perm.)
                                               Antony L. Ryan
                                               Damaris Hernández
                                               Worldwide Plaza
                                               825 Eighth Avenue
                                               New York, NY 10019
                                               Tel: (212) 474-1000
                                               aryan@cravath.com
                                               dhernandez@cravath.com

Dated: February 26, 2021                       LETITIA JAMES
                                               Attorney General, State of New York
                                               Counsel for Defendants

                                         By:   /s/ Deanna L. Collins (w/ perm.)
                                               Jeb Harben
                                               Deanna L. Collins
                                               Assistant Attorneys General
                                               28 Liberty Street, 18th Floor
                                               New York, NY 10005
                                               Tel: (212) 416-6185/8906
                                               Jeb.Harben@ag.ny.gov
                                               Deanna.Collins@ag.ny.gov


SO ORDERED:
Dated: 0DUFK



Hon.
 on Judith C.
            C McCarthy
United States Magistrate Judge
